Citation Nr: 1421942	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  13-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depression disorder (MDD).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from September 1963 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part granted service connection for PTSD.  A January 2014 rating decision updated the service connected disability to include MDD.  


FINDING OF FACT

The Veteran's PTSD with MDD was manifested by symptoms no greater than productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); symptoms of PTSD with MDD productive of occupational and social impairment with reduced reliability and productivity are not shown.


CONCLUSION OF LAW

The Veteran's PTSD with MDD does not warrant a rating in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in June 2010 and October 2013.  The Board notes that the VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating the level of disability from a mental disorder, the rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  The rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

PTSD is rated under 38 C.F.R. § 4.130, Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms in Code 9411.  

VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the
DSM-IV (American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).   

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  
A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DSM-IV at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

An April 2009 VA treatment record shows the Veteran was assigned a GAF score of 70.  VA treatment records from the following months show that the Veteran had increasing stress, paranoia, hypervigilance, irritability, angry outbursts, and homicidal ideation.  His dosage of Seroquel was increased and he began to have difficulty with drowsiness and slurred speech in the morning due to the medication.   

October 2009 VA treatment records show that the Veteran reported that he was not doing well, started to have a resurgence of PTSD symptoms after a truck backfired at work, and felt like he was losing control.  He began to have more severe flashbacks and thoughts of Vietnam, poor sleep, crying spells, was afraid that he could hurt somebody, and was getting angry, worried, and scared from the loud noises at his construction job.  He denied suicidal ideation, but reported homicidal ideation with no plan.  He also reported that he had stopped taking Seroquel the previous month, which had been helping him with his mood and paranoia but made him sleepy, and he wanted to try a different medication for his PTSD.  On mental status examination, he had a down mood, was tearful, insight and judgment were good, and his affect was related, reactive, and appropriate.  His prescription was changed from Seroquel to Risperdal.  VA treatment records from the following two days show that the Veteran called out of work the next day, took the new medication as prescribed, and began to feel slightly better.  He reported that he was not as eager, more relaxed, and more or less even, but did still feel periodically on edge and anxious.  A subsequent October 2009 VA treatment record shows that the Veteran reported that he felt he was doing better and that he was "no longer falling off the cliff."  He denied suicidal ideation, reported homicidal ideation but without plan or intent and understood it was not the right thing to do.  He also reported increased flashbacks and thoughts about Vietnam.  On mental status examination, his mood was slightly better, affect was related, reactive, and appropriate, insight and judgment were good, and paranoia was present.  

An October 2009 VA mental health evaluation report shows that the Veteran reported being on edge over the prior week beginning with him getting angry at his granddaughter messing up his hair, but that being on Risperidone helped a lot.  He had nightmares, flashbacks, avoidance of crowds and relationships, startling easily, paranoia, problems with memory and concentration, anxiety, panic attacks, difficulty sleeping, depression, feelings of guilt, hypervigilance, and fleeting suicidal ideation without plan or intent.  He was fully oriented, casually groomed and dressed, calm and cooperative, speech was normal, mood was calm, affect was restricted, thought form was logical and linear with no looseness of associations or flight of ideas, insight was poor, and judgment was fair.  He denied hallucinations and delusions.  He was prescribed citalopram and Risperdal for his PTSD.  He was assigned a GAF score of 50.  

A November 2009 VA treatment record shows that the Veteran reported citalopram had helped calm his anger, but had developed sexual dysfunction since starting the medication.  He continued to have nightmares, avoidance, and hypervigilance.  He was fully oriented, casually groomed and dressed, calm and cooperative, speech was normal, mood was calm, affect was flat, thought form was logical and linear with no looseness of associations or flight of ideas, insight was limited, and judgment was fair.  He denied suicidal or homicidal ideation, and denied hallucinations or delusions.  
A January 2010 VA treatment record shows that the Veteran denied having any more paranoid thoughts, and reported that he felt his PTSD symptoms were in better control but continued to affect him daily.  He also reported that he still worked in construction, loud noises bothered him, his sleep was fair, and he had nightmares.  He had a down mood, was tearful, insight and judgment were intact, and his affect was related, reactive, and appropriate.  Paranoia and homicidal thoughts were present, but without plan or intent.  He had no delusions, hallucinations, or suicidal ideation.  

A February 2010 VA treatment record shows that the Veteran reported that he continued to have nightmares, flashbacks, avoidance, and hypervigilance.  He had a good response to venlafaxine without any complaints of adverse side effects or sexual dysfunction and reported that going to individual therapy sessions had been helpful.  He was fully oriented, casually groomed and dressed, calm and cooperative, speech was normal, thought form was logical and linear with no looseness of associations or flight of ideas, insight and judgment were fair.  He denied suicidal or homicidal ideation, and denied hallucinations or delusions.  The treatment provider noted that the Veteran had improving insight and a good response to his medication.  

A March 2010 VA treatment record shows that the Veteran reported that he had persistent nightmares, had to wait longer for erectile functioning to develop, and mildly improved anger and daytime symptoms, but he still had a blow up after a misunderstanding at work.  He was fully oriented, casually groomed and dressed, calm and cooperative, speech was normal, mood was maintaining, affect was restricted, thought form was logical and linear with no looseness of associations or flight of ideas, insight and judgment were fair.  He denied suicidal or homicidal ideation, and denied hallucinations or delusions.  The treatment provider noted that the Veteran had improving insight and a good response to his medication.  

May and July 2010 VA treatment records show that the Veteran reported that his mood and sleep had been better, that the Veteran had depression, was euthymic with pleasant affect, and his cognition was intact.  

On June 2010 VA examination (which included a review of the Veteran's claims file), the Veteran reported that he used to be more outgoing, had become more of a loner, and his temper was worse.  He had difficulty falling asleep and interrupted sleep 3 nights per week, nightmares 3-4 times per week, daily intrusive thoughts, anxiety most of the time, an exaggerated startle response, hypervigilance, intolerance for crowds and avoids them, and a short temper.  He worked full-time at the department of transportation and had been there for 19 years.  The Veteran dressed and fed himself, attended to his own toilet needs, lived with his wife and 3 grandchildren, was fairly close to his children, did some chores around the house, did not have any close friends, spent some time on the computer, went to church, and had limited recreational and leisure pursuits.  On mental status examination, the Veteran was alert, oriented, cooperative, casually and appropriately dressed, had no loosened associations or flight of ideas, no bizarre motor movements or ticks, his mood was pleasant and calm, affect was appropriate, no impairment of thought processes or communications, and recent and remote memory, insight, judgment, and intellectual capacity were adequate.  He had no delusions, hallucinations, ideas of reference, suspiciousness, or suicidal or homicidal ideation or intent.  He was assigned a GAF score of 55.  The examiner opined that the Veteran had moderate and persistent symptoms of PTSD with no remissions, and his psychiatric symptoms resulted in some impairment of social functioning.   

August 2010 through December 2011 VA treatment records show that the Veteran was fully oriented, casually groomed and dressed, calm and cooperative, his speech was normal, thought form was logical and linear with no looseness of associations or flight of ideas, and that he denied suicidal or homicidal ideation, hallucinations, and/or delusions.  

August 2010 VA treatment records show that the Veteran reported that he had not been taking his medications, had increased stress and hypervigilance off his medications, and now wanted to take his medications daily.  His mood was fair, affect was flat, and insight and judgment were fair.  The treatment provider noted that the Veteran had improving insight and a good response to his medication.  

A September 2010 VA treatment record shows that the Veteran reported that he was doing well overall, still not sleeping well, irritable, isolated himself, found it harder to focus, had increased stress, and would get easily frustrated when he saw his opinion being ignored.  His mood was fair, affect was related, reactive, and appropriate, and insight and judgment were good.  

An October 2010 VA treatment record shows that the Veteran reported that his medications had done well to help him remain stable and that the addition of tizanidine had helped him sleep very well but made him feel less cautious at work in the morning.  His mood was ok, affect was restricted and flat, and insight and judgment were fair.  The treatment provider noted that the Veteran's had improving insight, fair judgment, and good response to his medication.  

A January 2011 VA treatment record shows that the Veteran reported overall stability from his last visit, with no worsening of PTSD symptoms, though no significant improvement either.  He also reported that he tried to spend as much time as possible by himself through avoidance and isolation and that he was able to maintain the ability to work as a safety observer for crews that work on roads.  His mood was good, affect was restricted, and insight was fair.  The treatment provider noted that the Veteran's had improving insight, fair judgment, and good response to his medication.  

A February 2011 VA treatment record shows that the Veteran reported he was not sleeping, had increased stress, and is unable to focus on his health when he gets stressed.  His mood was fair, affect was related, reactive, and appropriate, and insight and judgment were good.  

A June 2011 VA treatment record shows that the Veteran reported that his mood was better.  His affect was related, reactive, and appropriate, and insight and judgment were good.  

September 2011 VA treatment records show that the Veteran reported he had been doing well with his ability to maintain his work, though he had some bouts of outbursts of anger on occasion and felt so upset that he wanted to hurt somebody, but had no plan or intent to do so.  He had last taken his medication in June, and he agreed to restart his medication.  He characterized his condition as much improved from when he first began treatment at the VA mental health clinic.  His mood was ok, affect was euthymic, and insight and judgment were fair.  

An October 2011 VA treatment record shows that the Veteran reported a drive-by shooting at his place causing him to be more vigilant.  He also reported that some issues at work had dissipated and he felt better there.  His mood was fair, affect was related, reactive, and appropriate, and insight and judgment were good.  

December 2011 VA treatment records show that the Veteran reported that his PTSD symptoms continue to be well controlled with medication.  He had depression, nightmares (but less than in the prior year), was easily angered (which had also improved), road rage at times, and intrusive thoughts of Vietnam.  His mood was good, affect was euthymic, and insight and judgment were fair.  He reported that he sometimes wanted to hurt others but no one in particular.  

On October 2013 VA examination on behalf of VA (which included a review of the Veteran's claims file), the Veteran reported he was married but the marriage was rocky, his family does not get along as they should, he had angry outbursts toward his family at times, and exploded at work intermittently.  He reported that he began working at his current job since the early 1990s and had been able to maintain his job despite problems on the job dealing with PTSD.  He had depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, difficulty understanding complex commands, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty concentrating, markedly diminished interest or participation in significant events, feelings of detachment or estrangement from others, irritability and outbursts of anger, hypervigilance, recurrent and distressing recollections and dreams, avoidance of thoughts or activities that reminded him of the trauma, an exaggerated startle response, and his sexual response pattern had declined.  The diagnosis was PTSD and MDD, moderate without psychotic features.  The examiner opined that the new diagnosis is a progression of the original service connected diagnosis, and the depressive elements have become more pervasive and more severe that they now warrant a separate Axis I diagnosis.  The examiner further opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner attributed 80% of the Veteran's occupational and social impairment to PTSD and 20% to MDD.  He was assigned a GAF score of 55.  

The Veteran asserts that October 2009 VA treatment records and other treatment records prior to February 2010 support an initial rating in excess of 30 percent for PTSD with MDD.  The Board observes that disabilities must be reviewed in relation to their history and that VA must interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. §§ 4.1, 4.2.  However, the Veteran has appealed the initial rating assigned with the grant of service connection for PTSD, effective February 24, 2010.  Accordingly, the period under consideration is from February 24, 2010, (see 38 C.F.R. § 3.400(o)(1)) and the Board will focus its review on the evidence pertinent to determining the rating for that period.  

After reviewing the evidence, the Board finds that the Veteran's PTSD was manifested by symptoms no greater than productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Symptoms of PTSD productive of occupational and social impairment with reduced reliability and productivity, or greater severity, are not shown for throughout the appeal period.  VA treatment records show that the Veteran's PTSD symptoms began to improve just prior to the October 2009 VA mental health evaluation and that they continued to improve.  

Significantly, February 2010 VA treatment records show the Veteran reported that going to individual therapy sessions had been helpful, that he felt his PTSD symptoms were in better control, and that his treatment provider noted that he had improving insight and a good response to his medication.  Further, VA treatment records show that between February 2010 and the June 2010 VA examination, the severity of the Veteran's PTSD symptoms had stabilized, and even showed some slight improvement:  in May 2010, he reported that his mood and sleep had been better.  

The June 2010 VA examiner opined that the Veteran had moderate and persistent symptoms of PTSD with no remissions and had psychiatric symptoms that result in some impairment of social function; a GAF score of 55 was assigned.  The October 2013 VA examiners opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; a GAF score of 55 was assigned.  The GAF score of 55 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Furthermore, the VA examination reports and treatment records, overall, do not show that the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity, so as to meet the criteria for a 50 percent rating.  His affect was occasionally described as restricted, flat, or euthymic, but more often as related, reactive, and appropriate.  Although the October 2013 VA examination report noted that the Veteran had difficulty understanding complex commands and difficulty concentrating, most often he was found to have no impairment of thought processes or communications.  Notably, VA treatment records and the June 2010 VA examination report show that generally he had normal speech, his thought form was logical and linear with no looseness of associations or flight of ideas, he was fully oriented, and his insight and judgment were fair/good.  Homicidal ideation and impaired impulse control were noted on occasion, but the Veteran often reported that he had no plan or intent to carry out his aggressive thoughts and that he was able to control his behavior.  Disturbances of motivation and mood were also noted, but during the appeal period his mood was generally described as calm, cooperative, pleasant, good, fair, or ok.  

Difficulty establishing and maintaining effective relationships was noted.  The Veteran has no close friends, a rocky relationship with his wife, and occasionally had misunderstandings with co-workers.  However, he was able to live with his wife and grandchildren, have a "fairly close" relationship with his children, attend church, and get along with people at work well enough to maintain his job.  

While VA examination reports and treatment records reflect that the Veteran had sleep impairment, nightmares, anxiety, suspiciousness, hypervigilance, paranoia, panic attacks weekly or less often, and mild memory loss (such as forgetting names, directions, or recent events), such impairment is clearly encompassed by the criteria for a 30 percent rating.  Further, he was able to function satisfactorily with routine behavior and self-care, including dressing and feeding himself, attending to his toilet needs, and doing some chores around the house.  The preponderance of the evidence is against a finding that his PTSD symptoms more nearly approximated those consistent with the type of impairment contemplated by a 50 percent, or higher, disability rating.  

In summary, it is not shown that the Veteran's PTSD has, at any time during the appeal period, been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity (or approximating such level, or a greater level, of severity).  Consequently, a rating in excess of 30 percent for PTSD for throughout the appeal period is not warranted; and staged schedular ratings are not warranted.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  Comparing the Veteran's PTSD disability level to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  This disability does not present an exceptional disability picture:  the Veteran's PTSD symptomatology (i.e., depressed mood, anxiety, irritability and outbursts of anger, paranoia, hypervigilance, panic attacks, mild memory loss, flattened affect, difficulty understanding complex commands, difficulty establishing and maintaining effective work and social relationships, impaired impulse control, exaggerated startle response, nightmares, flashbacks, detachment from others, etc.) is addressed by the rating schedule.  Further, his other symptoms of a decreased sexual response pattern are contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. 436 (2002).  The schedular rating assigned for the entire appeal period is, therefore, adequate; referral of the claim for extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the evidence of record reflects that the Veteran has been employed full-time during the entire appeal period.  Accordingly, consideration of a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

The appeal seeking a rating in excess of 30 percent for PTSD with MDD is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


